            Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 1 of 23



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
________________________________________
                                         :
JURANDIR DESOUZA,                        :  CASE NO.
      Plaintiff,                         :
                                         :
v.                                       :
                                         :
PENSKE AUTOMOTIVE GROUP, INC.;           :
UAG FAIRFIELD CP, LLC d/b/a PORSCHE      :
OF FAIRFIELD, and CAR UNI CT FAIR, LLC, :   MARCH 28, 2019
      Defendants.                        :
________________________________________ :

                                 PETITION FOR REMOVAL

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

CONNECTICUT:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, the Defendants, Penske Automotive

Group, Inc. (“PAG”); UAG Fairfield CP, LLC d/b/a Porsche of Fairfield (“UAG”), and Car Uni

CT Fair, LLC (“Car Uni”) (together, the “Defendants”), respectfully petition this Court as

follows:

       1.       An action was commenced against Defendants in the Superior Court of the State

of Connecticut, Judicial District of Fairfield at Bridgeport, titled De Souza v. Penske Automotive

Group, Inc. et al., No. FBT-CV19-6083870-S (the “State Action”). A copy of the Summons and

Complaint is attached hereto as Exhibit A.

       2.       Service of the Summons and Complaint was first made upon Defendants, through

their respective agents, on February 27, 2019. This petition is being filed pursuant to 28 U.S.C.

§ 1446(b)(3), within thirty (30) days of receipt by Defendants of service; the time for filing this

petition has not expired.

       3.       Defendants have not served an answer or responsive pleading to the Complaint.
              Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 2 of 23



There have been limited proceedings in the State Action. A copy of the docket sheet is attached

hereto as Exhibit B.

         4.       The Complaint alleges that the Plaintiff, Jurandir Desouza (“Plaintiff”) currently

resides, and has at all relevant times resided, in the State of Connecticut. (Complaint, ¶ 1.)

         5.       According to the Complaint, each of the Defendants are “foreign” companies.

(Complaint, ¶¶ 2-4.) As reflected in relevant records on file with the Connecticut Secretary of

State:

   a. PAG is a Delaware corporation with a principal place of business in Bloomfield Hills,

         Michigan.

   b. UAG is a Delaware limited liability company; and UAG’s sole member, UAG

         Connecticut I, LLC, is a Delaware limited liability company. UAG Connecticut I, LLC’s

         majority member, UAG Connecticut, LLC, is a Delaware limited liability company.

   c. Car Uni is a Delaware limited liability company, whose principals/members are residents

         of McLean, Virginia.

         6.       The amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

         7.       Based upon the foregoing, the State Action is one that may be removed to this

Court pursuant to 28 U.S.C. § 1441, because this Court has jurisdiction pursuant to 28 U.S.C. §

1332 (diversity).

         8.       Venue is proper pursuant to 28 U.S.C. § 1391.

         9.       Pursuant to 28 U.S.C. § 1446(d), Defendants have on this date notified the

Superior Court of the State of Connecticut of the filing of this petition. A copy of the Notice of

Removal filed in Superior Court is attached hereto as Exhibit C.




                                                  2
         Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 3 of 23



       WHEREFORE, pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446, Defendants

request that this action be removed from the Superior Court of the State of Connecticut and

henceforth proceed in this Court.

                                           THE DEFENDANTS,
                                           PENSKE AUTOMOTIVE GROUP, INC.,
                                           UAG FAIRFIELD CP, LLC D/B/A PORSCHE
                                           OF FAIRFIELD, AND CAR UNI CT FAIR, LLC

                                         By: /s/ John C. Pitblado
                                            James M. Sconzo (ct04571)
                                            John C. Pitblado (ct25563)
                                            Jillian R. Orticelli (ct28591)
                                            CARLTON FIELDS, P.C.
                                            One State Street, Suite 1800
                                            Hartford, CT 06103-3102
                                            Telephone:(860) 392-5000
                                            Facsimile: (860) 392-5058
                                            E-mail:     jsconzo@carltonfields.com
                                                        jpitblado@carltonfields.com
                                                        jorticelli@carltonfields.com

                                             Their Attorneys




                                            3
         Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 4 of 23



                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 28th day of March, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s

CM/ECF System.

       I hereby certify that on this 28th day of March, 2019, a copy of the foregoing was served

by mail on the following:

SCHNITZLER LAW LLC (439784)
1300 POST ROAD
SUITE 209
FAIRFIELD, CT 06824


                                            /s/ John C. Pitblado
                                            John C. Pitblado




                                               4
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 5 of 23




           EXHIBIT A
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 6 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 7 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 8 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 9 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 10 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 11 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 12 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 13 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 14 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 15 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 16 of 23
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 17 of 23




           EXHIBIT B
Case Detail - FBT-CV19-6083870-S                                                                                                            Page 1 of 3
                   Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 18 of 23




 E-Services Home
 -                            ** E-Filing is experiencing technical issues. We are working to resolve this as quickly as possible.
 E-Services Inbox (18)                                                         **
 -
 Superior Court E-Filing      Attorney/Firm: CARLTON FIELDS P.C. (420124)                                      E-Mail: harecf@cfdom.net Logout
   Civil/Family                FBT-CV19-6083870-S DE SOUZA, JURANDIR v. PENSKE AUTOMOTIVE GROUP, INC. Et Al
   Housing
   Small Claims               Prefix: FB5              Case Type: T03           File Date: 03/06/2019             Return Date: 03/12/2019
 -                               Case Detail           Notices        History              Scheduled Court Dates                     Help Manual
 E-File a New Case
 -                                                                                To receive an email when there is activity on this case, click here.
 E-File on an
 Existing Case
   By Docket Number                                       Select Case Activity:     E-File a Pleading or Motion       Go
   By Party Name
   List My Cases              Information updated as of: 03/28/2019
 -
                                                                                Case Information
 Court Events
   By Date                                     Case Type: T03 - Torts - Defective Premises - Private - Other
   By Juris Number                        Court Location: Bridgeport JD
   By Docket Number                              List Type: No List Type
 -                                        Trial List Claim:
 Short Calendars                                             03/26/2019 (The "last action date" is the date the information was entered in the
   Markings Entry                        Last Action Date:
                                                            system)
   Markings History
   My Short Calendars
                                                                            Disposition Information
   By Court Location
   Calendar Notices                      Disposition Date:
 -                                            Disposition:
 My Shopping Cart (0)                 Judge or Magistrate:
 My E-Filed Items
 -                                                                      Party & Appearance Information
 Pending
                                                                                                                        No
 Foreclosure Sales                                                                                                            Party
                              Party                                                                                     Fee           Party Type
 -                                                                                                                           Category
                                                                                                                       Party
 Search By Property Address
                              P-01 JURANDIR DE SOUZA                                                                            Plaintiff      Person
 -
                                        Attorney:     SCHNITZLER LAW LLC (439784) File Date: 03/06/2019
                                                    1300 POST ROAD
                                                    SUITE 209
                                                    FAIRFIELD, CT 06824

                              D-01 PENSKE AUTOMOTIVE GROUP, INC.                                                              Defendant        Firm or
                                        Attorney:     CARLTON FIELDS P.C. (420124) File Date: 03/14/2019                                     Corporation
                                                    ONE STATE STREET
                                                    SUITE 1800
                                                    HARTFORD, CT 06103

                              D-02 UAG FAIRFIELD CP, LLC D/B/A PORSCHE OF FAIRFIELD                                           Defendant        Firm or
                                        Attorney:     CARLTON FIELDS P.C. (420124) File Date: 03/14/2019                                     Corporation
                                                    ONE STATE STREET
                                                    SUITE 1800
                                                    HARTFORD, CT 06103

                              D-03 CAR UNI CT FAIR, LLC                                                                       Defendant        Firm or
                                        Attorney:     CARLTON FIELDS P.C. (420124) File Date: 03/14/2019                                     Corporation
                                                    ONE STATE STREET
                                                    SUITE 1800
                                                    HARTFORD, CT 06103




                               Viewing Documents on Civil, Housing and Small Claims Cases:



https://efile.eservices.jud.ct.gov/CaseDetail/AttyCaseDetail.aspx?CRN=4186866                                                                3/28/2019
Case Detail - FBT-CV19-6083870-S                                                                                                         Page 2 of 3
                   Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 19 of 23
                           If there is an    in front of the docket number at the top of this page, then the file is electronic (paperless).

                                 z   Documents, court orders and judicial notices in electronic (paperless) civil, housing and small claims cases
                                     with a return date on or after January 1, 2014 are available publicly over the internet.* For more information
                                     on what you can view in all cases, view the Electronic Access to Court Documents Quick Card.
                                 z   For civil cases filed prior to 2014, court orders and judicial notices that are electronic are available publicly
                                     over the internet. Orders can be viewed by selecting the link to the order from the list below. Notices can be
                                     viewed by clicking the Notices tab above and selecting the link.*
                                 z   Documents, court orders and judicial notices in an electronic (paperless) file can be viewed at any judicial
                                     district courthouse during normal business hours.*
                                 z   Pleadings or other documents that are not electronic (paperless) can be viewed only during normal business
                                     hours at the Clerk’s Office in the Judicial District where the case is located.*
                                 z   An Affidavit of Debt is not available publicly over the internet on small claims cases filed before October 16,
                                     2017.*


                           *Any documents protected by law Or by court order that are Not open to the public cannot be viewed by the public
                           online And can only be viewed in person at the clerk’s office where the file is located by those authorized by law or
                           court order to see them.

                                                               Motions / Pleadings / Documents / Case Status
                          Entry                    Filed
                                      File Date          Description                                                                           Arguable
                          No                       By
                                      03/06/2019 P         SUMMONS
                                      03/06/2019 P         COMPLAINT
                                      03/14/2019 D         APPEARANCE
                                                            Appearance
                          100.30 03/06/2019 P              RETURN OF SERVICE                                                                   No

                          101.00 03/27/2019 P              NOTICE                                                                              No
                                                            Notice of Service of Interrogatories and Request for Production to Deft.
                                                           Penske
                          102.00 03/27/2019 P              NOTICE                                                                              No
                                                            Notice of Service of Interrogatories and Request for Production to Deft.
                                                           Porsche



                                                                   Scheduled Court Dates as of 03/27/2019
                                      FBT-CV19-6083870-S - DE SOUZA, JURANDIR v. PENSKE AUTOMOTIVE GROUP, INC. Et Al
                             #       Date           Time              Event Description                                           Status
                                                                      No Events Scheduled


                          Judicial ADR events may be heard in a court that is different from the court where the case is filed. To
                          check location information about an ADR event, select the Notices tab on the top of the case detail page.

                          Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as
                          scheduled court events on this page. The date displayed on this page is the date of the calendar.

                          All matters on a family support magistrate calendar are presumed ready to go forward.

                          The status of a Short Calendar matter is not displayed because it is determined by markings made by the
                          parties as required by the calendar notices and the civil or family standing orders. Markings made
                          electronically can be viewed by those who have electronic access through the Markings History link on
                          the Civil/Family Menu in E-Services. Markings made by telephone can only be obtained through the
                          clerk’s office. If more than one motion is on a single short calendar, the calendar will be listed once on
                          this page. You can see more information on matters appearing on Short Calendars and Family Support
                          Magistrate Calendars by going to the Civil/Family Case Look-Up page and Short Calendars By Juris
                                      or By Court Location .

                         Periodic changes to terminology that do not affect the status of the case may be made.
                         This list does not constitute or replace official notice of scheduled court events.

                         Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period

https://efile.eservices.jud.ct.gov/CaseDetail/AttyCaseDetail.aspx?CRN=4186866                                                              3/28/2019
Case Detail - FBT-CV19-6083870-S                                                                                        Page 3 of 3
                   Case 3:19-cv-00468-RNC           Document 1 Filed 03/28/19 Page 20 of 23
                        of time, from one year to a maximum period of ten years, after the disposition date. If the Connecticut
                             Practice Book Sections 7-10 and 7-11 give a shorter period of time, the case information will be displayed
                             for the shorter period. Under the Federal Violence Against Women Act of 2005, cases for relief from
                             physical abuse, foreign protective orders, and motions that would be likely to publicly reveal the identity or
                             location of a protected party may not be displayed and may be available only at the courts.




                                                              Copyright © 2019, State of Connecticut Judicial Branch




https://efile.eservices.jud.ct.gov/CaseDetail/AttyCaseDetail.aspx?CRN=4186866                                                   3/28/2019
Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 21 of 23




           EXHIBIT C
         Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 22 of 23



DOCKET NO. FBT-CV-XX-XXXXXXX-S                       :       SUPERIOR COURT
                                                     :
JURANDIR DESOUZA                                     :       J.D. OF FAIRFIELD
                                                     :
V.                                                   :       AT BRIDGEPORT
                                                     :
PENSKE AUTOMOTIVE GROUP, INC.;                       :
UAG FAIRFIELD CP, LLC d/b/a PORSCHE                  :       MARCH 28, 2019
OF FAIRFIELD, and CAR UNI CT FAIR, LLC               :

                   NOTICE OF FILING OF PETITION FOR REMOVAL

       TO THE JUDGES AND CLERK OF THE SUPERIOR COURT IN THE JUDICIAL

DISTRICT OF FAIRFIELD AT BRIDGEPORT IN THE STATE OF CONNECTICUT,

WITHIN; AND TO ALL PARTIES TO THE ACTION HEREIN:

       PLEASE TAKE NOTICE that the Defendants, Penske Automotive Group, Inc., UAG

Fairfield CP, LLC d/b/a Porsche of Fairfield, and Car Uni CT Fair, LLC, are filing a Petition for

Removal of this action in the United States District Court for the District of Connecticut on

March 28, 2019, pursuant to the provisions of 28 U.S.C. §§ 1332 and 1446. You are advised to

take no further action herein.

       This notice of filing of petition is filed and served pursuant to 28 U.S.C. § 1446.

                                               PENSKE AUTOMOTIVE GROUP, INC.,
                                               UAG FAIRFIELD CP, LLC D/B/A PORSCHE
                                               OF FAIRFIELD, AND CAR UNI CT FAIR, LLC

                                             By: /s/ John C. Pitblado
                                                James M. Sconzo
                                                John C. Pitblado
                                                Jillian R. Orticelli
                                                CARLTON FIELDS, P.C.
                                                One State Street, Suite 1800
                                                Hartford, CT 06103-3102
                                                Telephone:(860) 392-5000
                                                Facsimile: (860) 392-5058
                                                E-mail:     jsconzo@carltonfields.com
                                                            jpitblado@carltonfields.com
                                                            jorticelli@carltonfields.com
                                                Juris No. 420124
        Case 3:19-cv-00468-RNC Document 1 Filed 03/28/19 Page 23 of 23



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of March, 2019, a copy of the foregoing was served

by first class mail, postage prepaid, upon the following counsel of record:

SCHNITZLER LAW LLC (439784)
1300 POST ROAD
SUITE 209
FAIRFIELD, CT 06824


                                             /s/ John C. Pitblado
                                             John C. Pitblado




                                                2
